ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered
into on this 25th day of October, 2004, by and between Somerset CPAs, P.C., an
Indiana professional corporation (the “Buyer”) and Somerset Financial Services,
L.L.C., an Indiana limited liability company (the “Seller”).


RECITALS:

    A.        The Seller is engaged in the business of providing certain
financial and consulting services, including certain services provided by
certified public accountants, certified management accountants, certified
valuation analysts, chartered financial consultants, certified life
underwriters, and other professionals (the “Business”), which Business has been
carried on by the Seller and the “Buyer Group” (the individual members of which
are listed in Exhibit A attached hereto) as principals and employees of the
Seller.

    B.        The Seller desires to sell to the Buyer, and the Buyer desires to
purchase from the Seller, substantially all of the assets owned by the Seller
and used in the operation of the Business. In addition, Buyer desires to assume
substantially all liabilities and obligations related to the operation of the
Business.

    C.        First Indiana Corporation, an Indiana corporation and the manager
of Seller (“First Indiana”), owns of record and beneficially one hundred percent
(100%) of the issued and outstanding membership interests of the Seller.

    D.        Sections 13.16, 13.17 and 13.18 contain provisions regarding the
definitions of capitalized terms used in this Agreement and the construction of
this Agreement.

        NOW, THEREFORE, in consideration of the mutual promises and conditions
contained in this Agreement, the parties hereto agree as follows:


ARTICLE I


PURCHASE AND SALE OF ASSETS AND BUSINESS

    Section 1.1.        Assets to be Purchased. On and subject to the terms and
conditions contained in this Agreement, at the Closing, the Seller shall sell,
convey, assign and transfer to the Buyer, and the Buyer shall purchase from the
Seller, the following assets, properties and rights (other than the Excluded
Assets as defined in Section 1.2 below) owned by the Seller and used or held for
use in the conduct of, generated by, or constituting the Business as of the
Closing (collectively, the “Assets”):

       (a)        all equipment, office equipment, office supplies, furniture,
furnishings, leasehold improvements, computer hardware and software, machinery,
vehicles, fixtures, and


   

--------------------------------------------------------------------------------


similar tangible personal property used or useful in the Business, including any
such property purchased subject to any conditional sales or title retention
agreement and all such items identified on Schedule 1.1(a);

       (b)        all accounts receivable and work in process, and all notes,
bonds and other evidences of indebtedness of, and rights to receive payments
from, any Person;

       (c)        all rights of the Seller in the names, “Somerset Financial
Services” and “Somerset” and all derivations of either, and the goodwill
associated therewith;

       (d)        all (i) patents, (ii) trademarks and service marks, and the
goodwill associated therewith, (iii) trade names, assumed and fictitious names,
and the goodwill associated therewith, and (iv) copyrights;

       (e)        all (i) trade secrets, (ii) computer programs and software
(including flow charts, logic diagrams, object codes and source codes), (iii)
inventions, ideas, research and development, know-how, formulas, compositions,
processes, procedures, compilations, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier information, pricing and cost information, and business and marketing
plans and proposals, and (iv) copies and tangible embodiments thereof (in
whatever form or medium, including electronic media);

       (f)        all books, records, files, manuals and other similar
materials, including, without limitation, advertising materials, catalogues,
price lists, correspondence, mailing lists, lists of customers, distribution
lists, photographs, production data, sales and promotional materials and
records, purchasing materials and records, personnel records, manufacturing and
quality control records and procedures, blueprints, research and development
files, records, data and laboratory books, patent disclosures, media materials
and plates, accounting records, sales order files and litigation files (the
“Business Records”);

       (g)        all telephone numbers, facsimile numbers, e-mail addresses,
and web pages used in connection with the Business;

       (h)        any and all rights in, to and under non-competition and
non-solicitation covenants, obligations and agreements received from present and
former employees of the Seller or otherwise benefiting the Seller in any manner
whatsoever, other than with respect to Marni McKinney, including but not limited
to those identified on Schedule 1.1(h);

       (i)        any and all goodwill incident to, associated with, or
otherwise related to the Business;

       (j)        all governmental licenses, permits, approvals, license
applications, license amendment applications, and product registrations, to the
extent permitted by applicable law;


   

--------------------------------------------------------------------------------


       (k)        all prepaid expenses, including any expenses incurred in
obtaining unfilled sales and customer orders included in the Assets, but
excluding accrued expenses of the Seller associated with the sale of assets
pursuant to this Agreement;

       (l)        all rights and choses in action relating to the Assets,
including, without limitation, all rights in, to and under express or implied
warranties, guaranties, indemnities, and representations relating to the Assets
and Assumed Contracts (as defined below in Section 1.4) and all rights to assert
claims and take other rightful actions in respect of breaches, defaults and
other violations thereof; and

       (m)        all other assets, rights and properties of every kind,
character and description, including but not limited to that certain Sub-Lease
Agreement by and between Seller and First Indiana Bank, National Association
(“First Indiana Bank”) executed on March 15, 2003 (the “Real Estate Sub-Lease”),
whether tangible or intangible, whether real, personal or mixed, and wherever
located, and whether or not reflected on the books of the Seller, owned by the
Seller or to which the Seller shall be entitled at the time of the Closing and
used or held for use in the conduct of, generated by, or constituting the
Business, other than the Excluded Assets; and

       (n)        all Assumed Contracts, including but not limited to, the
Management Services Agreement by and between The Somerset Group, Inc. and
Whipple & Company, PC, executed on January 20, 1998 and any amounts receivable
thereunder.

    Section 1.2.        Excluded Assets. Notwithstanding the foregoing, the
Assets purchased by the Buyer hereunder shall not include (collectively, the
“Excluded Assets”):

       (a)        any cash and cash equivalents on hand and on deposit;

       (b)        any accounts receivable and notes, bonds and other evidences
of indebtedness of, and rights to receive payments from, any director, officer,
shareholder, member, manager or employee of the Seller or any Subsidiary or
Affiliate of the Seller, other than (i) from the members of the Buyer Group or
from Whipple & Company, PC or (ii) from First Indiana Bank under the Real Estate
Sub-Lease referenced in Section 1.1(m) above;

       (c)        the entity minute books, ownership records, seals,
certificates of existence, tax or informational returns, books of account and
other records related to the entity organization of the Seller; or

       (d)        the rights to any claims for any federal, state, local, or
foreign tax refunds or reduction of any Taxes due, including the Seller’s or
First Indiana’s right to utilize any accrued expense or any loss arising from
the sale of assets pursuant to this Agreement.


   

--------------------------------------------------------------------------------


    Section 1.3.        Title to Assets to be Conveyed. Seller shall sell,
assign and convey any right, title and interest which it has in the Assets,
subject to the following: (i) liens for Taxes, assessments and other
governmental charges not yet due or delinquent; and (ii) any security interests,
mortgages, liens, consents and other encumbrances securing obligations expressly
assumed by the Buyer pursuant to this Agreement.

    Section 1.4.        Assignment and Assumption of Contracts. The Seller shall
assign to the Buyer all of its rights, and the Buyer shall assume, pay when due,
and perform all of the obligations of the Seller existing as of or arising after
the Closing Date under the following (the “Assumed Contracts”):

       (a)        The lease, dated November 27, 2000, and as amended by the
First Amendment to Agreement of Lease on February 26, 2003, between the Seller
and River Crossing East Two, LLC (the “Landlord”), providing for the lease by
the Seller of the real estate and premises commonly known as Suites 300 and 250
of Two River Crossing, 3925 River Crossing Boulevard, Indianapolis, Indiana (the
“Real Estate Lease”), and the Seller and the Buyer shall pursue a consent to
assignment of the Real Estate Lease with the Landlord, reasonably satisfactory
to each of the Seller and the Buyer. The parties acknowledge that First Indiana
is a guarantor of Seller’s obligations under the Real Estate Lease (the
“Guaranty”) and that Buyer is under no obligation to secure the release of the
Guaranty;

       (b)        All leases of personal property (if any) used by the Seller in
the ordinary course of the Business;

       (c)        All agreements and contracts for the purchase by the Seller of
goods, inventories, supplies or services to be used in the Business, including,
without limitation, unfilled purchase orders and commitments, entered into by
the Seller in the ordinary course of business and outstanding as of the Closing
Date;

       (d)        All agreements and contracts for the sale by the Seller of
goods, products or services by the Business, including, without limitation,
unfilled sales or customer orders and commitments in outstanding contracts and
bids for the sale of goods or services, entered into by the Seller in the
ordinary course of business and outstanding as of the Closing Date; and

       (e)        Those agreements identified on Schedule 1.4.

    Section 1.5.        Third Party Consents. To the extent that the Seller’s
rights under any Assumed Contract may not be assigned without the consent of
another Person and such consent has not been obtained prior to the Closing, this
Agreement shall not constitute an obligation of the Seller to assign such rights
if an assignment without the consent of such third Person would constitute a
breach thereof or adversely affect the rights of the Buyer or the Seller under
such Assumed Contract, and any assignment by the Seller to the Buyer of any
rights under any such Assumed Contract that requires the consent of a third
Person shall be


   

--------------------------------------------------------------------------------


made subject to such consent being obtained. In the event that any such consent
is not obtained prior to the Closing, the Buyer, shall continue to use its best
efforts to obtain such consent as promptly as possible after the Closing, and
the Seller shall cooperate with the Buyer in any lawful and economically
feasible arrangement designed to provide to the Buyer the Seller’s rights and
benefits under such Assumed Contract; provided, however, that the Buyer shall
undertake to pay or satisfy the corresponding liabilities for the enjoyment of
such rights and benefits (including but not limited to liability for failure to
obtain such consent) if the Buyer (i) actually received the enjoyment of such
benefits and (ii) would have been responsible therefor if such consent had been
obtained at the time of Closing.

    Section 1.6.        Liabilities to be Assumed. Subject to the terms and
conditions contained in this Agreement, at the Closing, the Buyer shall assume,
and agrees to timely pay, discharge and perform, all obligations or liabilities
of Seller and the Business, other than those set forth in Section 1.7 below,
relating to or arising out of the Business of the Seller, the Assets or Assumed
Contracts and existing at or arising on or after the Closing (the “Assumed
Liabilities”), including but not limited to:

       (a)        all trade accounts payable by the Seller to vendors and
suppliers for goods and services incurred by the Seller in the regular and
ordinary course of the Business in accordance with the terms of the this
Agreement;

       (b)        all current liabilities of the Seller whether or not incurred
in the regular and ordinary course of the Business, to the extent that such
liabilities remain unpaid as of the Closing;

       (c)        all other liabilities, whether known or unknown, asserted or
unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, and whether due or to become due or to become known, resulting
from the operation of the Business prior to Closing, including but not limited
to:

    (i)        any personal service or professional liability, any product
liability or similar claim for injury or damage to person or property or other
loss, regardless of when made or asserted, which arises for any reason
whatsoever, including but not limited to negligence, professional malpractice,
intentional wrong, fraud, breach of contract, or arises out of or is based upon
any express or implied representation, warranty, agreement, or guarantee made by
the Seller, or alleged to have been made by the Seller, or which is imposed or
asserted to be imposed by operation of law, in connection with any service
performed or products sold or leased by or on behalf of the Seller, including,
without limitation, any claim relating to any product delivered in connection
with the performance of such service and any claim seeking recovery for damages
of any kind whatsoever, including but not limited to punitive damages,
consequential damages or lost profits or revenue;



   

--------------------------------------------------------------------------------


    (ii)        any obligation of the Seller to indemnify any Person by reason
of the fact that such Person was a director, officer, manager, member, employee,
or agent of the Seller or was serving at the request of any such entity as a
partner, trustee, director, officer, employee, manager, or agent of another
entity (whether such indemnification is for judgments, damages, penalties,
fines, costs, amounts paid in settlement, losses, expenses, or otherwise, and
whether such indemnification is pursuant to any statute, charter document,
by-law, agreement, operating agreement or otherwise);


    (iii)        any liability or obligation arising prior to, on or after the
Closing to any employees, agents or independent contractors of the Seller,
whether or not employed by the Buyer after the Closing, or under any collective
bargaining agreement, Employee Benefit Plan or other benefit arrangement, other
than certain liabilities under either the 1998 or 2002 stock incentive plans of
First Indiana or the 1998 stock incentive plan of The Somerset Group, Inc. as
set forth below in Section 1.8; or


    (iv)        any claim resulting from or related to the operation of the
Business, whether made before or after the Closing Date, against the Seller,
First Indiana, the Buyer Group or the Buyer alleging damage to the environment
or any liability for environmental clean-up costs, or any liabilities for damage
to the environment or for environmental clean-up costs arising out of
occurrences, circumstances or actions commencing or in existence on or prior to
the Closing Date; and


       (d)        any and all liabilities and obligations with respect to the
Assumed Contracts or otherwise expressly assumed by the Buyer elsewhere in this
Agreement.

    Section 1.7.        Liabilities Not Assumed. It is expressly understood and
agreed that the Buyer shall not assume and shall not be liable for the following
liabilities: (a) inter-company liabilities, obligations, indebtedness, contracts
or commitments of the Seller to First Indiana or First Indiana Bank, including,
but not limited to, those set forth on Schedule 1.7; (b) liabilities and
obligations of Seller incurred in connection with the performance of this
Agreement, such as the indemnity obligations set forth below in Section 11.2 and
Seller’s obligation to pay its own expenses as set forth below in Section 13.1;
(c) any Taxes owed by Seller or First Indiana other than those identified in
Sections 3.3 and 3.4 below; and (d) any liabilities incurred as a result of
First Indiana taking action as the Manager of Seller without any knowledge of
any member of the Buyer Group and not incurred in the normal or customary
operation of the Business, such as any guarantee of indebtedness of First
Indiana or First Indiana Bank.

    Section 1.8.        Stock Options. Subject to the terms and conditions
contained in this Agreement, at the Closing, the Buyer shall assume, and agrees
to timely pay, discharge and perform, all obligations or liabilities of the
Seller and the Business relating to or arising from


   

--------------------------------------------------------------------------------


the stock option agreements identified in Schedule 1.4. The Buyer shall not
assume and shall not be liable for the settlement of the stock options
outstanding under the stock option agreements identified in Schedule 1.8 (the
“Vested Options”) to the extent the Vested Options are exercised in accordance
with their terms before or within three months after Closing. However, the Buyer
shall assume, and agrees timely to pay, any and all other obligations and
liabilities of the Seller and the Business relating to or arising from the
Vested Options. Nothing in this section shall be construed as providing the
grantees under the stock option agreements identified in Schedules 1.4 and 1.8
any rights in additions to those provided under such agreements.

        Section 1.9. Condition of Assets. The Buyer acknowledges that it has had
an opportunity to inspect the physical condition of all equipment and other
personal property included in the Assets and agrees that all such assets are
being acquired hereunder in their “AS IS” condition and “WITH ALL FAULTS”. THE
SELLER HAS NOT AND IS NOT MAKING ANY WARRANTIES WITH RESPECT TO SUCH ASSETS,
EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING ANY AND ALL WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND ANY AND ALL WARRANTIES
ARISING FROM A COURSE OF DEALING OR USAGE OF TRADE, ALL OF WHICH ARE EXPRESSLY
EXCLUDED AND DISCLAIMED BY THE SELLER. Further, the Buyer acknowledges that it
has had access to and the right to review and inspect the Business Records and
Assumed Contracts related to the Business, and that the Buyer is relying on its
own knowledge and experience with respect to such matters and not upon any
representations or warranties of the Seller with respect to such matters except
as expressly set forth in this Agreement.


ARTICLE II


PURCHASE PRICE; METHOD OF PAYMENT

    Section 2.1.        Purchase Price. In consideration for the sale,
assignment and transfer of the Assets to the Buyer by the Seller, in addition to
the Buyer’s assumption of the Assumed Liabilities pursuant to Section 1.6, the
Buyer shall pay to the Seller, subject to the terms and conditions contained in
this Agreement, the amount of Six Million Dollars ($6,000,000) (the “Purchase
Price”).

    Section 2.2.        Payment of Purchase Price. Subject to the terms and
conditions contained in this Agreement, the Buyer shall pay the Purchase Price
to the Seller at the Closing by a certified or bank cashier’s check, or by wire
transfer of immediately available funds to such account as the Seller shall
designate, the sum of Six Million Dollars ($6,000,000).

    Section 2.3.        Allocation of Purchase Price. The Seller and Buyer shall
agree to an allocation to the Assets of the Purchase Price and Assumed
Liabilities as set forth on Schedule 2.3 and shall prepare and complete all of
their respective income tax returns and reports,


   

--------------------------------------------------------------------------------


including IRS Form 8594, on a basis consistent with such allocations and shall
not take a position before any taxing authority or in any judicial proceeding
that is in any way inconsistent with such allocations.

    Section 2.4. Dividend of Cash and Cash Equivalents. The Buyer covenants and
agrees that prior to Closing, Seller may pay dividends to First Indiana equal to
the cash and cash equivalents on hand and on deposit amounting to approximately
Five Million Six Hundred Thousand Dollars ($5,600,000), but in no event less
than Five Million Four Hundred Thousand Dollars ($5,400,000), including the
dividend of Four Million Four Hundred Thousand Dollars ($4,400,000) paid on
September 27, 2004, and any dividends paid since that date (collectively, the
“Dividends”). In the event Seller chooses not to pay the entire amount available
under the Dividends, Seller shall have the right to keep the cash and cash
equivalents as set forth in Section 1.2(a) above; provided that such cash and
cash equivalents on hand at the time of Closing together with the Dividends paid
shall not be less than Five Million Four Hundred Thousand Dollars ($5,400,000).


ARTICLE III


ADDITIONAL COVENANTS AND AGREEMENTS

    Section 3.1.        Employees. The Seller shall terminate all of its
employees engaged in conducting the Business on the Closing Date, and, at the
Closing, the Buyer shall assume any wages, salaries, bonuses, deferred
compensation, severance pay, vacation pay, disability pay, sick pay, retirement
benefits, insurance benefits or other compensation or employee benefits to which
the present or former employees of the Seller are or were entitled.

    Section 3.2.        Employee Benefit Plans. At the Closing, the Buyer shall
adopt as its own all Employee Benefit Plans of Seller (other than the Somerset
Employee Stock Purchase Plan), including but not limited to, (i) the Somerset
Financial Services, L.L.C., a Subsidiary of First Indiana Corporation, Profit
Sharing and 401(k) Savings Plan (the “401(k)”); (ii) Somerset Financial
Services, L.L.C. Flexible Benefit Plan (the “FSA”); (iii) Somerset Financial
Services, L.L.C. Health Insurance Plan (the “Health Plan”); (iv) Somerset
Financial Services, L.L.C. Dental Insurance Plan (the “Dental Plan”); (v)
Somerset Financial Services, L.L.C. Term Life Insurance Plan (the “Term Life
Plan”); (vi) Somerset Financial Services, L.L.C. Supplemental Life Insurance
Plan (the “Supplemental Life Plan”); (vii) Somerset Financial Services, L.L.C.
Short-Term Disability Insurance Plan (the “Short-Term Disability Plan”); (viii)
Somerset Financial Services, L.L.C. Long-Term Disability Insurance Plan (the
“Long-Term Disability Plan,” and together with the 401(k), the Health Plan, the
Dental Plan, the Term-Life Plan, the Supplemental Life Plan, and the Short-Term
Disability Plan, collectively, the “Plans”), and shall assume all liability for
the funding of the Plans to provide the benefits thereunder (including unfunded
past service costs) and all other obligations of the Seller thereunder which are
to be performed after the Closing. For all payroll withholding and Employee
Benefit Plan purposes, and for purposes of all stock option, incentive bonus and
similar arrangements, it is intended that all employees of the Seller at the


   

--------------------------------------------------------------------------------


time of the Closing will cease at such time to be employees of, and will be
deemed at such time to have separated from the service of, and terminated their
employment and continuous status with the Seller and the Affiliates. At the
Closing, the Seller shall assign to the Buyer all of the Seller’s right, title
and interest in, to and under the Plans, the Buyer shall accept such assignment,
and the parties shall take all reasonable action necessary to effect such
assignment and transfer, to consent to such assignment and to agree that after
the Closing the Buyer shall be treated as the employer for all purposes under
the Plans. The Buyer shall assume any obligation or liability of the Seller
under ERISA, the IRC or other applicable law or regulation, any agreement with
or indemnification of any Fiduciary based on any act or omission occurring or
liability accruing prior to the Closing, or any obligation or liability for the
payment of benefits which exceed those properly determinable under the
provisions of the Plans. Furthermore, the Buyer shall assume any liability of
the Seller by reason of the complete or partial withdrawal of the Seller from
the Plans or any other multiemployer plan pursuant to ERISA &#167;4201. The
parties shall take all action necessary to terminate Somerset’s Stock Purchase
Plan as of the Closing.

        If any Plan otherwise to be assigned and transferred to Buyer was also
established, sponsored, or maintained by First Indiana or a First Indiana
Affiliate, other than Seller, the assignment or transfer of such Plan to Buyer
shall be limited to those current or former employees of Seller who worked or
are working in the Business. In addition, as of Closing, each member of the
Buyer Group shall withdraw from participation in, and release any interest held
in, any Employee Benefit Plan of First Indiana or a First Indiana Affiliate.
Furthermore, Buyer shall cause its employees to withdraw from participation and
release interest in any Employee Benefit Plan of First Indiana or a First
Indiana Affiliate, without any continuing liability to First Indiana or a First
Indiana Affiliate.

        To the extent that any provisions of this Section 3.2 conflict with
Section 1.8 above, the provisions of Section 1.8 shall prevail.

    Section 3.3.        Property Taxes. Notwithstanding Section 1.6, the Seller
shall be liable for all real and personal property taxes and assessments
attributable to the Assets (the “Property Taxes”) which are due and payable
prior to and on the Closing Date, and the Buyer shall be liable for all such
Property Taxes which become due and payable after the Closing Date. The Buyer
shall pay when due and indemnify and hold harmless the Seller and First Indiana
from and against all such Property Taxes which become due and payable after the
Closing Date.

    Section 3.4.        Transfer Taxes. The Buyer shall pay and hold harmless
the Seller and First Indiana from and against any and all sales and use taxes,
documentary taxes, and other transfer taxes and fees arising out of the transfer
of the Assets to the Buyer, except to the extent the Buyer has paid such amounts
to Seller for payment of such taxes. The Buyer shall provide to the Seller any
appropriate resale exemption certificates.


   

--------------------------------------------------------------------------------



ARTICLE IV


CLOSING

    Section 4.1.        Date, Time and Place of Closing. The closing of the
transactions contemplated by this Agreement (the “Closing”) shall take place on
October 25, 2004, at 10:00 a.m. (Indianapolis, Indiana, time), at the offices of
Bose McKinney & Evans LLP, located at 2700 First Indiana Plaza, 135 North
Pennsylvania Street, Indianapolis, Indiana 46204, or on such other date and at
such other time and place as the Seller and the Buyer shall mutually agree upon.
The date of the Closing is referred to in this Agreement as the “Closing Date.”
Subject to the provisions of Section 12.1(f), the failure to consummate the
purchase and sale provided for in this Agreement on the date and time and at the
place determined pursuant to this Section will not result in the termination of
this Agreement and will not relieve any party of any obligation under this
Agreement.

    Section 4.2.        Deliveries by Seller at Closing. At the Closing, the
Seller shall deliver to the Buyer:

       (a)        All deeds, bills of sale, assignments, and other instruments
of conveyance, assignment and transfer, duly executed by the Seller and dated as
of the Closing Date, necessary to transfer to the Buyer all of Seller’s right,
title and interest to the Assets as required by Section 1.3, including, without
limitation:

    (i)        A Bill of Sale, substantially in the form of Exhibit B attached
hereto, of all of the Assets to the Buyer; and


    (ii)        An Assignment and Assumption of Agreement of Lease,
substantially in the form of Exhibit C attached hereto;


       (b)        An Assignment and Assumption Agreement, substantially in the
form of Exhibit D attached hereto, duly executed by the Seller, providing for
the assignment of the Assumed Contracts to the Buyer pursuant to Section 1.4;

       (c)        All consents, releases, opinions, agreements, instruments,
certificates, and other documents required by Article VIII to be delivered to
the Buyer at or before the Closing (if not already delivered to or obtained by
the Buyer prior to the Closing); and

       (d)        Full possession of all of the Assets, including, without
limitation, all Business Records.

    Section 4.3.        Deliveries by Buyer at Closing. At the Closing, the
Buyer shall deliver to the Seller:

      (a)        The sum of Six Million Dollars ($6,000,000) in accordance with
Sections 2.1 and 2.2;


   

--------------------------------------------------------------------------------


       (b)        The Liabilities Assumption Agreement, substantially in the
form of Exhibit E attached hereto, duly executed by the Buyer, providing for the
assumption by the Buyer of the Assumed Liabilities pursuant to Section 1.6;

       (c)        An Assignment and Assumption Agreement, substantially in the
form of Exhibit D attached hereto, duly executed by the Buyer, providing for the
assumption by the Buyer of the Assumed Contracts pursuant to Section 1.4;

       (d)        An Assignment and Assumption of Agreement of Lease,
substantially in the form of Exhibit C attached hereto, duly executed by the
Buyer, providing for the assumption by the Buyer of the Real Estate Lease
pursuant to Section 1.4; and

       (e)        All consents, opinions, agreements, instruments, certificates,
and other documents required by Article IX to be delivered to the Seller at or
before the Closing (if not already delivered to the Seller before the Closing).


ARTICLE V


REPRESENTATIONS AND WARRANTIES OF SELLER

        The Seller represents and warrants to the Buyer as follows:

    Section 5.1.        Organization. The Seller is a limited liability company
duly organized and validly existing under the laws of the State of Indiana and
has all requisite power and authority to conduct its business as now conducted
by it and to own or use all assets and properties presently owned or used by it.

    Section 5.2.        Authority and Validity. The Seller has all requisite
power and authority to execute, deliver, and fully perform this Agreement, and
the Other Seller Agreements. The execution, delivery, and performance of this
Agreement and the Other Seller Agreements by the Seller have been duly
authorized by all requisite company and member action. This Agreement has been,
and the Other Seller Agreements will be, duly executed and delivered on behalf
of the Seller by duly authorized officers of the Seller, and this Agreement
constitutes, and the Other Seller Agreements (when executed and delivered) will
constitute, the legal, valid and binding obligations of the Seller, enforceable
against the Seller in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency, or similar laws
affecting the enforcement of creditors’ rights generally, or by general
principles of equity.

    Section 5.3.        Noncontravention. The execution, delivery and
performance of this Agreement and the Other Seller Agreements by the Seller do
not and will not, with or without the giving of notice or the passage of time,
or both: (i) violate the Articles of Organization or Operating Agreement of the
Seller; or (ii) violate any Law.


   

--------------------------------------------------------------------------------


    Section 5.4.        Consents. No consent, approval, license or authorization
of, or filing, recording or registration with, or exemption by, any Governmental
Authority or any other Person is required in connection with the execution,
delivery or performance of this Agreement by First Indiana or, to the knowledge
of Seller, Seller, or, if required, will have been obtained prior to the
Closing.

    Section 5.5. Litigation. To the knowledge of the Seller, there is no
litigation, arbitration, investigation or other proceeding pending against or
threatened against or otherwise affecting, the Seller which, if determined
adversely to the Seller, would prohibit the consummation by the Seller of the
transactions contemplated by this Agreement. The Seller is not subject to, or in
violation of, any judgment, order, writ, injunction, decree or award of any
court, arbitrator or other Governmental Authority which prohibits the
consummation by the Seller of the transactions contemplated by this Agreement.

    Section 5.6.        Subsidiaries. To the knowledge of the Seller, the Seller
does not own, directly or indirectly, any shares of stock or other ownership or
investment interests in any Subsidiary which are included in the Assets, other
than publicly-traded securities representing less than 10% of the total
outstanding securities or ownership interests of such corporation or other
entity.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES OF BUYER

        The Buyer represents and warrants to the Seller as follows:

    Section 6.1.        Organization. The Buyer is a professional corporation,
duly organized and validly existing under the laws of the State of Indiana and
has all requisite corporate power and authority to conduct its business as now
conducted by it and to own or use all assets and properties presently owned or
used by it.

    Section 6.2.        Authority and Validity. The Buyer has all requisite
corporate power and authority to execute, deliver and fully perform this
Agreement and the Other Buyer Agreements. The execution, delivery, and
performance of this Agreement by the Buyer have been duly authorized by all
requisite corporate action. This Agreement has been, and the Other Buyer
Agreements will be, duly executed and delivered on behalf of the Buyer by duly
authorized officers of the Buyer, and this Agreement constitutes, and the Other
Buyer Agreements (when executed and delivered) will constitute, the legal, valid
and binding obligations of the Buyer, enforceable against the Buyer in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency, or similar law affecting the enforcement of
creditors’ rights, generally, or by general principles of equity.


   

--------------------------------------------------------------------------------


    Section 6.3.        Noncontravention. The execution, delivery and
performance of this Agreement and the Other Buyer Agreements do not and will
not, with or without the giving of notice or the passage of time, or both:
(i) violate the Articles of Incorporation or By-Laws of the Buyer; (ii) violate
any Law; or (iii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of any rights or obligations under, or create
in any party the right to accelerate, terminate, or modify the existing rights
or obligations of the Buyer under any loan agreement, indenture, lease, license,
or other agreement, instrument, commitment or understanding, oral or written, to
which the Buyer is a party or by which it is bound, or to which any of its
assets is subject.

    Section 6.4.        Consents. No consent, approval, license or authorization
of, or filing, recording or registration with, or exemption by, any Governmental
Authority or any other Person is required in connection with the execution,
delivery or performance of this Agreement or any of the Other Buyer Agreements
by the Buyer, or, if required, will have been obtained prior to the Closing.

    Section 6.5.        Litigation. There is no litigation, arbitration,
investigation or other proceeding pending against or, to the best knowledge of
the Buyer, threatened against or otherwise affecting, the Buyer which, if
determined adversely to the Buyer, would prohibit the consummation by the Buyer
of the transactions contemplated by this Agreement. The Buyer is not subject to,
or in violation of, any judgment, order, writ, injunction, decree or award of
any court, arbitrator or other Governmental Authority which prohibits the
consummation by the Buyer of the transactions contemplated by this Agreement.

        Section 6.6. Administration of Employee Benefit Plans of Seller. Buyer
Group and employees of the Business have been responsible for the past
administration of the Employee Benefit Plans of Seller. First Indiana and its
Affiliates had no responsibility for the past administration of the Employee
Benefit Plans of Seller. There is no litigation, arbitration, investigation or
other proceeding pending against or, to the best knowledge of the Buyer,
threatened against or otherwise related to the Employee Benefit Plans of the
Seller or the administration thereof.


ARTICLE VII


COVENANTS OF PARTIES BEFORE CLOSING

    Section 7.1.        General. From the date of this Agreement until the
Closing, the Seller and the Buyer shall each use its best efforts to take all
actions and do all things necessary to consummate and make effective the
transactions contemplated by this Agreement, including the satisfaction of all
conditions to the Closing required to be satisfied by it.

    Section 7.2.        Notices and Consents. As promptly as practicable after
the execution of this Agreement: (i) the Buyer shall use its best commercially
reasonable efforts to obtain


   

--------------------------------------------------------------------------------


any consents from third Persons that are necessary to consummate the
transactions contemplated by this Agreement and the Seller shall cooperate with
the Buyer as required by Section 1.5 above; and (ii) the Seller and the Buyer
shall each give any notices to, make any filings with, and use its best efforts
to obtain any authorizations, consents, and approvals of Governmental
Authorities required to consummate the transactions contemplated by this
Agreement. In addition, Buyer shall take responsibility to obtain the paperwork
necessary to assign and transfer Seller’s Employee Benefit Plans to Buyer.

    Section 7.3.        Conduct of Business in Ordinary Course.

       (a)        Affirmative Covenants. From the date of this Agreement until
the Closing, the Seller shall:

    (i)        conduct the Business of the Seller only in the ordinary course of
business other than payment of the Dividends as set forth in Section 2.4 above
and the payment of any inter-company liabilities, obligations, indebtedness,
contracts or commitments of the Seller as set forth on Schedule 1.7 attached
hereto;


    (ii)        maintain the necessary cash and cash equivalents to allow for
payment of the Dividends as set forth in Section 2.4 and the payment of the
inter-company liabilities, obligations, indebtedness, contracts or commitments
of the Seller as set forth on Schedule 1.7 attached hereto;


    (iii)        maintain, keep and preserve its assets and properties in good
condition and repair and maintain adequate insurance thereon consistent with its
past practices (except that at the request and expense of the Buyer, the Seller
shall increase the amount of such insurance as requested by the Buyer);


    (iv)        with respect to the Business, use its commercially reasonable
best efforts to: (i) preserve intact the current business organization of the
Seller, (ii) keep available the services of the current officers, employees, and
agents of the Seller, and (iii) maintain the relations and goodwill with
suppliers, customers, landlords, creditors, employees, agents, and others having
business relationships with the Seller; and


    (v)        cooperate with the Buyer in its efforts to obtain financing of
the Purchase Price.


       (b)        Negative Covenants. From the date of this Agreement to the
Closing, the Seller shall not, without the Buyer’s prior written consent:

    (i)        merge or consolidate with any other corporation, partnership,
limited liability company, or other entity, or obligate itself to do so, or
issue any new membership interests or issue or create any warrants, options,
convertible securities, or



   

--------------------------------------------------------------------------------




other commitments pursuant to which any additional membership interests may be
authorized, issued, or transferred from treasury; or


    (ii)        enter into any contract, agreement, commitment or other
understanding or arrangement not in the ordinary course of its business or which
may not be terminated upon less than 30 days’ notice without any penalty or
consideration.


    Section 7.4.        Access to Premises and Information. From the date of
this Agreement until the Closing, the Seller shall, upon reasonable notice and
during regular business hours, provide to First Indiana and to the Buyer and
their legal counsel, accountants, and other representatives with full access to
all premises, properties, personnel, books, records, contracts, and documents
related to the Business or the Assets, and the Seller shall furnish First
Indiana and the Buyer with copies of all such documents and such other
information relating to the affairs of the Business as either may from time to
time request.

    Section 7.5.        Notice of Changes. From the date of this Agreement until
the Closing, each party shall give prompt written notice to the other party of
any development causing any of its representations and warranties contained in
this Agreement to be untrue; provided, however, that no such notice by any party
pursuant to this Section 7.5 shall be deemed to amend or supplement such party’s
representations and warranties contained in this Agreement or to prevent or cure
any misrepresentation, breach of warranty, or breach of covenant by such party,
without the written consent of the other party.

    Section 7.6.        Financing. The Buyer shall use its best efforts to
obtain whatever financing is necessary to consummate the transactions
contemplated by this Agreement.

        Section 7.7. Insurance. The Buyer shall obtain professional errors and
omissions liability insurance, which insurance shall contain at least $3,000,000
in aggregate liability coverage with a maximum of a $250,000 deductible. Such
insurance shall name Seller as an additional insured under the policy with
respect to claims arising from any acts or omissions prior to Closing for a
minimum of six (6) years after the Closing.

        Section 7.8. Real Estate Sub-Lease. The Buyer and First Indiana Bank
shall have mutually agreed to an amendment to the Real Estate Sub-Lease to
provide that either party may terminate the Real Estate Sub-Lease on 120 days
notice and to provide that Buyer will continue to have ingress and egress rights
through the sublet space consistent with the past practice of Seller and First
Indiana Bank.


   

--------------------------------------------------------------------------------



ARTICLE VIII


CONDITIONS PRECEDENT TO PERFORMANCE BY BUYER

        The obligations of the Buyer under this Agreement are subject to the
satisfaction, at or before the Closing, of each of the following conditions, any
of which may be waived in writing by the Buyer in whole or in part:

    Section 8.1.        Representations and Warranties True at Closing. All of
the representations and warranties of the Seller in this Agreement or in any
Other Seller Agreements shall be true and correct in all material respects as of
the date of this Agreement and as of the Closing as if made at the time of the
Closing, other than representations and warranties that expressly refer to a
specified time.

    Section 8.2.        Satisfaction of Covenants. The Seller shall have
performed and complied with in all material respects all covenants and
obligations required by this Agreement or the Other Seller Agreements to be
performed or complied with by them prior to the Closing. All documents required
to be delivered to the Buyer at or before the Closing pursuant to Section 4.2 or
otherwise pursuant to this Agreement shall have been delivered to the Buyer, and
the form and content of all such documents shall be reasonably satisfactory to
the Buyer and its legal counsel.

    Section 8.3.        No Adverse Proceedings. As of the Closing Date, no
litigation, legal action, suit, arbitration, investigation, claim, proceeding,
injunction, order, decree, or judgment shall be made, entered, pending, or
threatened against the Seller, the Buyer or the Buyer Group, which may enjoin or
prevent the consummation of the transactions contemplated by this Agreement.

    Section 8.4.        Closing Certificate. The Seller shall have delivered to
the Buyer a certificate, dated as of the Closing Date, signed by the manager of
the Seller, certifying, in such detail as the Buyer may reasonably request, that
the conditions specified in Sections 8.1 through 8.4 of this Agreement have been
fully satisfied.

    Section 8.5.        Certified Resolutions. The Seller shall have delivered
to the Buyer copies of resolutions duly adopted by the sole member and manager
of the Seller, in such form as shall be reasonably satisfactory to the Buyer,
authorizing the execution, delivery and performance of this Agreement and all
Other Seller Agreements and all other corporate action necessary or proper to
consummate the transactions contemplated by this Agreement, which copies of such
resolutions shall be certified as true and correct by the manager of the Seller.

    Section 8.6.        Certificate of Existence. The Seller shall have
delivered to the Buyer a certificate of existence with respect to the Seller
from the Secretary of State of the State of Indiana, dated within ten (10) days
before the Closing Date.

    Section 8.7.        Opinion of Counsel. The Buyer shall have received from
Bose McKinney & Evans LLP, legal counsel for the Seller, a written opinion dated
as of the Closing Date, substantially in the form of Exhibit F attached hereto.
In rendering such opinion, such legal counsel may rely on (i) certificates of
governmental officials, and


   

--------------------------------------------------------------------------------


(ii) certificates and affidavits of officers of the Seller as to matters of
fact, provided that all such certificates and affidavits are attached to the
opinion letter of such legal counsel delivered to the Buyer.

    Section 8.8.        Buyer Consents. Each of the consents specified in
Schedule 8.8 attached hereto shall have been obtained by the Buyer and must be
in full force and effect as of the Closing.

    Section 8.9.        Additional Documents. The Seller shall have delivered to
the Buyer all other instruments and documents as the Buyer may reasonably
request for the purpose of (i) evidencing the accuracy of any of the
representations and warranties of the Seller, (ii) evidencing the performance by
the Seller of, or the compliance by the Seller with, any covenant or obligation
required to be performed or complied with by the Seller, (iii) evidencing the
satisfaction of any condition referred to in this Article VIII, or
(iv) otherwise facilitating the consummation or performance of the transactions
contemplated by this Agreement.


ARTICLE IX


CONDITIONS PRECEDENT TO PERFORMANCE BY SELLER

        The obligations of the Seller under this Agreement are subject to the
satisfaction, at or before the Closing, of each of the following conditions, any
of which may be waived in writing by the Seller in whole or in part:

    Section 9.1.        Representations and Warranties are True at Closing. All
of the representations and warranties of the Buyer contained in this Agreement
or in any Other Buyer Agreements shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing as if made at
the time of the Closing, other than representations and warranties that
expressly refer to a specified time.

    Section 9.2.        Satisfaction of Covenants. The Buyer shall have
performed and complied with in all material respects all covenants and
obligations required by this Agreement or the Other Buyer Agreements to be
performed or complied with by the Buyer on or before the Closing. The Buyer
shall have paid the Purchase Price to the Seller pursuant to Sections 2.1 and
2.2; Seller, pursuant to Section 2.4, shall be satisfied, in its sole judgment,
that the Seller has cash and cash equivalents on hand and on deposit, together
with the Dividends paid, amounting to not less than Five Million Four Hundred
Thousand Dollars ($5,400,000); and all documents required to be delivered to the
Seller or First Indiana at or before the Closing pursuant to Section 4.3 or
otherwise pursuant to this Agreement shall have been delivered to the Seller,
and the form and content of all such documents shall be reasonably satisfactory
to the Seller and its legal counsel.


   

--------------------------------------------------------------------------------


    Section 9.3.        No Adverse Proceedings. As of the Closing Date, no
litigation, legal action, suit, arbitration, investigation, claim or proceeding,
injunction, order, decree, or judgment shall be made, entered, pending, or
threatened against the Seller, the Buyer or the Buyer Group, which may enjoin or
prevent the consummation of the transactions contemplated by this Agreement.

    Section 9.4.        Closing Certificate. The Buyer shall have delivered to
the Seller a certificate, dated as of the Closing Date, signed by the President
of the Buyer, certifying, in such detail as the Seller may reasonably request,
that the conditions specified in Sections 9.1 through 9.3 have been satisfied.

    Section 9.5.        Certified Resolutions. The Buyer shall have delivered to
the Seller copies of resolutions duly adopted by the Buyer, in such form as
shall be reasonably satisfactory to the Seller, authorizing the execution,
delivery, and performance of this Agreement and the Other Buyer Agreements and
all other corporate action necessary or proper to consummate the transactions
contemplated by this Agreement, which copies of such resolutions shall be
certified as true and correct by the Secretary of the Buyer.

    Section 9.6.        Certificate of Existence. The Buyer shall have delivered
to the Seller a certificate of existence with respect to the Buyer from the
Secretary of State of the State of Indiana, dated within ten (10) days before
the Closing Date.

    Section 9.7.        Opinion of Counsel. The Seller shall have received from
Bingham McHale LLP, legal counsel for the Buyer, a written opinion, dated as of
the Closing Date, substantially in the form of Exhibit G attached hereto. In
rendering such opinion, such legal counsel may rely on (i) certificates of
governmental officials, and (ii) certificates and affidavits of officers of the
Buyer as to matters of fact, provided that all such certificates and affidavits
are attached to the opinion letter of such legal counsel delivered to the
Seller.

    Section 9.8.        Additional Documents. The Buyer shall have delivered to
the Seller all other instruments and documents as the Seller may reasonably
request for the purpose of (i) evidencing the accuracy of any of the
representations and warranties of the Buyer, (ii) evidencing the performance by
the Buyer of, or the compliance by the Buyer with, any covenant or obligation
required to be performed or complied with by the Buyer, (iii) evidencing the
satisfaction of any condition referred to in this Article IX, or (iv) otherwise
facilitating the consummation or performance of the transactions contemplated by
this Agreement.


   

--------------------------------------------------------------------------------



ARTICLE X


POST-CLOSING COVENANTS

    Section 10.1.        Discharge of Business Obligations. After the Closing,
the Seller shall pay and discharge on a timely basis all liabilities, debts and
obligations of the Seller not assumed by the Buyer pursuant to this Agreement.

    Section 10.2.        Preservation of Books and Records. For a period of six
(6) years after the Closing Date, the Seller and the Buyer shall each preserve
all books and records possessed or to be possessed by them relating to the
assets, liabilities or business of the Business on or prior to the Closing Date.
After the Closing Date, where there is a legitimate purpose, upon prior
reasonable written request specifying the need therefor and during regular
business hours, each party shall provide the other party with access to such
books and records in its possession relating to the assets, liabilities or
business of the Business prior to the Closing Date, and the other party shall
have the right to make copies of such books and records; provided, however, that
such right of access and to copy books and records shall be subject to all
confidentiality covenants contained in this Agreement. After such six (6)-year
period, all of such books and records may be destroyed, except those books and
records which either party specifically requests to be retained, in which event
the cost of storing and delivering such retained books and records shall be
borne by the party requesting them to be retained.

    Section 10.3.        Seller’s Change of Name. After the Closing Date, the
Seller shall not use, directly or indirectly, the name “Somerset Financial
Services,” “Somerset” or any name similar thereto. At or prior to the Closing,
the Seller shall have taken all necessary action, other than making any
necessary governmental filings, to change its name effective as of the Closing
Date to another name bearing no similarity to “Somerset Financial Services” or
“Somerset,” and shall within two Business Days after the Closing, make such
filings as may be necessary to change the name of the Seller and withdraw or
terminate any assumed business name filings which include or are similar to
“Somerset Financial Services” or “Somerset,” including, without limitation, an
amendment to the Articles of Organization of the Seller.


ARTICLE XI


SURVIVAL OF REPRESENTATIONS, WARRANTIES AND
COVENANTS; INDEMNIFICATION

    Section 11.1.        Survival of Representations, Warranties and Covenants.

       (a)        All representations and warranties of and by the Seller and
the Buyer contained in this Agreement (including the indemnification obligations
of the parties under Sections 11.2(a) and 11.3(a) for breaches of
representations and warranties) or in any Other Seller Agreement or Other Buyer
Agreement shall survive the Closing and shall continue in full force and effect
forever thereafter, subject only to any applicable statutes of limitations.

       (b)        All covenants and obligations of the Seller and the Buyer
contained in this Agreement or in any Other Seller Agreement or Other Buyer
Agreement shall survive the


   

--------------------------------------------------------------------------------


Closing and shall continue in full force and effect for the time period
expressly specified for the performance of such covenant or obligation, and all
covenants and obligations for which no time period for performance is expressly
specified shall survive the Closing and shall continue in full force and effect,
subject only to any applicable statutes of limitations, except that:

    (i)        the covenants and obligations of the parties set forth in
Article VII shall be deemed to be conditions to the Closing and shall not
survive the Closing; and


    (ii)        the indemnification obligations of the parties under
Sections 11.2(a) and 11.3(a) for breaches of representations and warranties
shall survive the Closing for the periods set forth in paragraph (a) of this
Section 11.1.


       (c)        The right of any party to indemnification, payment of damages,
or other remedy based upon such representations, warranties, covenants and
obligations shall not be impaired or otherwise affected by any investigation
conducted by such party prior to the Closing or by the fact that such party knew
or had reason to know prior to the Closing of the inaccuracy of or
non-compliance with any such representation, warranty, covenant or obligation.

    Section 11.2.        Indemnification by Seller. The Seller shall indemnify
and hold harmless the members of the Buyer Group and the Buyer and its officers,
directors, employees, agents, attorneys, advisors, representatives, and their
respective successors and assigns (collectively, the “Buyer Indemnitees”), from
and against, and shall pay or reimburse the Buyer Indemnitees for, any and all
losses, liabilities, damages (including punitive, incidental and consequential
damages), diminution in value, obligations, claims, proceedings, fines,
deficiencies and expenses (including reasonable attorneys’ and accountants’ fees
and disbursements incurred in the investigation or defense of any of the
foregoing or in the enforcement or assertion of their indemnity rights
hereunder), whether or not involving a third party claim (collectively, the
“Losses”), arising out of, resulting from, or in connection with:

       (a)        Any inaccuracy of any representation or breach of any warranty
made by the Seller in this Agreement or in any Other Seller Agreement (including
any allegations by any third Person that, if true, would mean that the Seller
has breached any of its representations or warranties);

       (b)        Any failure by the Seller to perform or comply with any
covenant or obligation contained in this Agreement or in any Other Seller
Agreement (including any allegations by any third Person that, if true, would
mean that the Seller has failed to perform or comply with any of its covenants
or obligations);


   

--------------------------------------------------------------------------------


       (c)        Any debt, liability or obligation of the Seller not assumed by
the Buyer pursuant to this Agreement or with respect to assets of the Seller not
purchased by the Buyer pursuant to this Agreement as identified above in Section
1.7;

       (d)        Any Taxes owed by Seller or First Indiana other than those
identified in Sections 3.3 and 3.4 above; and

       (e)        Any broker’s or finder’s fee or other commission resulting
from any services alleged to have been rendered to or at the request of Seller
or First Indiana with respect to this Agreement or any of the transactions
contemplated by this Agreement.

    Section 11.3.        Indemnification by Buyer. The Buyer shall indemnify and
hold harmless the Seller and First Indiana and its direct and indirect
subsidiaries, and any of their officers, directors, members, managers,
employees, agents, attorneys, advisors, and representatives, and their
respective successors and assigns (collectively, the “Seller Indemnitees”), from
and against, and shall pay or reimburse the Seller Indemnitees for, any and all
losses, liabilities, damages (including punitive, incidental and consequential
damages), diminution in value, obligations, claims, proceedings, fines,
deficiencies and expenses (including reasonable attorneys’ and accountants’ fees
and disbursements incurred in the investigation or defense of any of the
foregoing or in the enforcement or assertion of their indemnity rights
hereunder), whether or not involving a third party claim (collectively, the
“Losses”), arising out of, resulting from, or in connection with:

       (a)        Any inaccuracy of any representation or breach of any warranty
made by the Buyer in this Agreement or in any Other Buyer Agreement (including
any allegations by any third Person that, if true, would mean that the Buyer has
breached any of its representations or warranties);

       (b)        Any failure by the Buyer to perform or comply with any
covenant or obligation contained in this Agreement or in any Other Buyer
Agreement (including any allegations by any third Person that, if true, would
mean that the Buyer has failed to perform or comply with any of its covenants or
obligations);

       (c)        Any debt, liability or obligation of the Seller or First
Indiana assumed by the Buyer pursuant to this Agreement, including but not
limited to the Assumed Liabilities, the Assumed Contracts and the Guaranty;

       (d)        Any liability of the Seller, First Indiana or any other Person
(i) for any Taxes resulting or arising from the operation of the Business by
Buyer after the Closing, other than Taxes arising in connection with the
transactions contemplated by this Agreement, or (ii) under the Worker Adjustment
and Retaining Notification Act resulting from Seller’s termination of its
employees in accordance with Section 3.1 of this Agreement or Buyer’s employment
of such employees on or after the Closing;


   

--------------------------------------------------------------------------------


       (e)        (i) Any product shipped or service performed by or on behalf
of the Seller prior to or on the Closing Date or by the Buyer on or subsequent
to the Closing Date, and (ii) any act, omission, event, state of facts or other
condition by or on behalf of the Seller, prior to or on the Closing Date and not
specifically excluded above by Sections 1.2, 1.7, or 1.8, or by the Buyer on or
subsequent to the Closing Date; and

       (f)        Any broker’s or finder’s fee or other commission resulting
from any services alleged to have been rendered to or at the request of the
Buyer with respect to this Agreement or any of the transactions contemplated by
this Agreement.

    Section 11.4.        Notice of Indemnification. Any party seeking
indemnification (the “Indemnified Party”) from any other party (the
“Indemnifying Party”) with respect to any matter pursuant to Sections 11.2 or
11.3 herein shall notify the Indemnifying Party of the existence of its claim
for indemnification (the “Claim”), setting forth in reasonable detail the facts
and circumstances pertaining thereto and the basis for the Indemnified Party’s
right to indemnification (the “Notice of Claim”); provided, however, that the
Indemnified Party shall not be entitled to any indemnification with respect to
any Claim unless such Notice of Claim is given to the Indemnifying Party prior
to or on the thirtieth (30th) day after the expiration of the applicable
survival period for such Claim set forth in Section 11.1 with respect to the
survival of representations, warranties, covenants and obligations.

    Section 11.5.        Other Indemnification Provisions. The indemnification
provisions contained in this Article XI are in addition to, and not in
derogation of, any statutory, equitable, or common law remedy which any party
may have for any breach of representation, warranty, or covenant.

    Section 11.6.        Insurance Proceeds. The amounts for which the
Indemnifying Party shall be liable to the Indemnified Party under this Article
XI shall be reduced by the amount of any insurance proceeds received by the
Indemnified Party in connection with any Claim.


ARTICLE XII


TERMINATION OF AGREEMENT

    Section 12.1.        Termination Events. This Agreement may be terminated
prior to or at the Closing:

       (a)        By the mutual written consent of the Buyer and the Seller;

       (b)        By the Buyer, by notice given to the Seller prior to or at the
Closing, if: (i) any representation or warranty made by the Seller in this
Agreement or in any Other Seller Agreement is inaccurate in any material respect
as of the date when made; or (ii) the Seller fails to perform and comply with in
any material respect any covenant or obligation required to be performed or
complied with by it by this Agreement or Other Seller Agreement;


   

--------------------------------------------------------------------------------


       (c)        By the Buyer, by notice given to the Seller prior to or at the
Closing, if any condition set forth in Article VIII has not been satisfied as of
the Closing Date or if the satisfaction of any such condition is or becomes
impossible (other than through the failure of the Buyer to comply with its
obligations under this Agreement), and the Buyer has not waived such condition
on or before the Closing Date;

       (d)        By the Seller, by notice given to the Buyer prior to or at the
Closing, if: (i) any representation or warranty made by the Buyer in this
Agreement or in any Other Buyer Agreement is inaccurate in any material respect
as of the date when made; or (ii) the Buyer fails to perform and comply with in
any material respect any covenant or obligation required to be performed or
complied with by it by this Agreement or Other Buyer Agreement;

        (e)        By the Seller, by notice given to the Buyer prior to or at
the Closing, if any condition set forth in Article IX has not been satisfied as
of the Closing Date or if the satisfaction of any such condition is or becomes
impossible (other than through the failure of the Seller to comply with its
obligations under this Agreement), and the Seller has not waived such condition
on or before the Closing Date; or

       (f)        By either the Buyer or the Seller, by notice given by the
terminating party to the other party, if the Closing has not occurred (other
than through the failure of the terminating party to comply fully with its
obligations under this Agreement) on or before December 31, 2004, or such later
date as the parties may agree upon.

    Section 12.2.        Effect of Termination.

       (a)        If this Agreement is terminated by either party in accordance
with Section 12.1, except as expressly provided otherwise in this Section 12.2,
all further obligations of the parties under this Agreement shall terminate,
except that the obligations set forth in Sections 13.1, 13.3 and 13.7 shall
survive the termination of this Agreement.

       (b)        If this Agreement is terminated by either party in accordance
with Section 12.1, the non-terminating party shall have no liability to the
terminating party by reason of such termination, unless the non-terminating
party willfully fails to perform or comply with in any material respect any
covenant or obligation required to be performed or complied with by it by this
Agreement, or unless any representation or warranty of the non-terminating party
in this Agreement was known by the non-terminating party to be inaccurate in any
material respect as of the date of this Agreement, in which events the
terminating party’s right to pursue all legal remedies shall survive such
termination of this Agreement unimpaired, and without limiting the generality of
the foregoing, the terminating party shall be entitled to enforce all legal and
equitable remedies available and to recover all costs and expenses incurred by
the terminating party in connection with the negotiation, preparation,


   

--------------------------------------------------------------------------------


performance and enforcement of this Agreement, including reasonable attorneys’
and accountants’ fees and disbursements.

       (c)        If either party terminates this Agreement not in accordance
with Section 12.1, the non-terminating party shall be entitled to enforce all
legal and equitable remedies available and to recover all costs and expenses
incurred by the non-terminating party in connection with the negotiation,
preparation, performance and enforcement of this Agreement, including reasonable
attorneys’ and accountants’ fees and disbursements.

       (d)        Except as expressly provided otherwise in paragraph (b) of
this Section 12.2, each party’s right of termination under Section 12.1 is in
addition to any other rights that it may have under this Agreement or otherwise,
and the exercise of the right of termination of this Agreement will not
constitute an election of remedies.


ARTICLE XIII


MISCELLANEOUS PROVISIONS

    Section 13.1.        Expenses. Except as provided otherwise in this
Agreement (including, without limitation, Section 12.2), whether or not the
transactions contemplated by this Agreement are consummated, each of the parties
to this Agreement shall pay its own fees and expenses incurred in connection
with the negotiation, preparation and execution of this Agreement and the
related agreements and documents referred to herein, and the consummation of all
transactions contemplated by this Agreement, including, without limitation, all
attorneys’, accountants’, investment bankers’ and financing fees. In the event
of the termination of this Agreement, the obligation of each party to pay its
own expenses will be subject to any rights of such party arising from a breach
of this Agreement by another party.

    Section 13.2.        Public Announcements. No party hereto shall issue any
press release or make any public announcement relating to the subject matter of
this Agreement prior to the Closing except for such written information as shall
have been approved in writing as to form and content by both the Buyer and the
Seller; provided, however, that any party may make any public disclosure it
believes in good faith is required by applicable law, regulation or any listing
or trading agreement concerning its publicly-traded securities, including
without limitation, a press release and the filing of 8-K reports by First
Indiana regarding this Agreement, in which case the disclosing party shall use
its reasonable efforts to allow the other party the opportunity to review and
comment on such disclosure prior to making such disclosure.

    Section 13.3.        Confidentiality. Unless and until the Closing has been
consummated, the parties shall maintain in confidence, and shall cause their
respective directors, officers, members, managers, employees, agents and
advisors to maintain in confidence, all information and documents obtained in
confidence from another party in connection with this


   

--------------------------------------------------------------------------------


Agreement or the transactions contemplated hereby, whether obtained before or
after the date of this Agreement, and shall not use any of such information or
documents to the detriment of another party, unless (i) such information is
already known to such party or to others not bound by a duty of confidentiality
or such information becomes publicly available through no fault of such party,
(ii) the use of such information is necessary or appropriate in making any
filing or obtaining any consent or approval required for the consummation of the
transactions contemplated by this Agreement, or (iii) such information is
required to be disclosed under applicable law or by legal proceedings. If the
transactions contemplated herein are not consummated, each party will return to
the other party such written information and documents, and copies thereof, as
the other party may reasonably request.

    Section 13.4.        Further Assurances. The Seller shall, whether before,
at, or after the Closing, execute, acknowledge, and deliver such deeds,
assignments, conveyances, instruments of transfer, documents, and other
assurances, and shall take such other actions consistent with the terms of this
Agreement as may be reasonably requested by the Buyer. If requested by the
Buyer, the Seller further agrees to prosecute or otherwise enforce in its own
name for the benefit of the Buyer any claims, rights, or benefits that are
transferred to the Buyer by this Agreement and that require the prosecution or
enforcement in the Seller’s name; provided, however, that any such prosecution
or enforcement shall be solely at the Buyer’s expense, unless the prosecution or
enforcement is made necessary by a breach of this Agreement by the Seller.

    Section 13.5.        No Third Party Beneficiaries. Except as expressly
provided otherwise herein, this Agreement shall not confer any rights or
remedies upon any Person other than the parties hereto and their respective
successors and permitted assigns.

    Section 13.6.        Notices. Except as expressly provided otherwise in this
Agreement, any notice, request, claim or other communication required to be
given pursuant to this Agreement shall be in writing and shall be either: (i)
delivered personally to the party to be notified, (ii) sent by registered or
certified United States Mail, first-class postage prepaid, return receipt
requested, to the party to be notified at such party’s address specified below,
(iii) delivered by an overnight delivery courier service to the party to be
notified at such party’s address specified below, or (iv) transmitted by
facsimile to the party to be notified at such party’s facsimile number specified
below:

If to the Seller or
First Indiana, to:       With a copy to:       Robert H. Warrington, President
First Indiana Corporation
2800 First Indiana Plaza
135 North Pennsylvania Street
Indianapolis, Indiana 46204
(317) 269-1290 (facsimile)   David A. Butcher, Esq.
Bose McKinney & Evans LLP
2700 First Indiana Plaza
135 North Pennsylvania Street
Indianapolis, Indiana 46204
(317) 223-0123 (facsimile)




   

--------------------------------------------------------------------------------




If to the Buyer or
Buyer Group, to:       With a copy to:       Patrick J. Early, President
Somerset CPAs, P.C.
3925 River Crossing Parkway
Third Floor
Indianapolis, Indiana 46240
(317) 208-1200 (facsimile)   David R. Prechtel, Esq.
Bingham McHale LLP
2700 Market Tower
10 West Market Street
Indianapolis, Indiana 46204
(317) 236-9907 (facsimile)



Any such notice shall be deemed to have been given as of the earlier of: (a) the
date of actual receipt of such notice, or (b) the third Business Day following
the date on which the mail containing such notice is posted if sent by certified
or registered United States Mail, or (c) the first Business Day after such
notice is delivered to an overnight delivery courier service for delivery to the
address specified above for the party to be notified, or (d) the date of the
confirmed transmission of any notice by facsimile. Any party to this Agreement
may designate a different address or facsimile number to which notices are to be
sent to such party by notifying all other parties to this Agreement as to such
different address or facsimile number in the manner set forth above in this
Section.

    Section 13.7.        No Finders. The Seller warrants to the Buyer, and the
Buyer warrants to the Seller and First Indiana, that they have not incurred any
obligation or liability, contingent or otherwise, to pay any broker’s or
finder’s fees, commissions, or other similar fees by reason of any act done by
them in connection with the transactions contemplated by this Agreement.

    Section 13.8.        Entire Agreement. This Agreement, together with all
Exhibits attached hereto and any and all other Schedules attached hereto,
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
representations, and understandings of the parties, written or oral.

    Section 13.9.        Amendments and Waivers. No supplement, modification, or
amendment of any provision of this Agreement shall be binding unless executed in
writing by all of the parties to this Agreement. No provision of this Agreement
shall be deemed to have been waived unless such waiver is executed in writing by
the party waiving such provision. No waiver of any provision of this Agreement
shall constitute a waiver of any other provision of this Agreement. No waiver of
any breach or violation of any provision of this Agreement shall constitute a
waiver of any subsequent breach of such provision.

    Section 13.10.        Severability. If any provision of this Agreement is
held or declared to be unenforceable, invalid or void, then such provision shall
be deemed to be severable from the remaining provisions of this Agreement, and
such declaration or holding shall in no way


   

--------------------------------------------------------------------------------


impair or affect the validity or enforceability of the remaining provisions of
this Agreement, which shall then be construed as if such invalid or
unenforceable provision were omitted.

    Section 13.11.        Controlling Law. This Agreement and the rights and
obligations of the parties hereto shall be governed by and construed in
accordance with the laws of the State of Indiana without giving effect to any
choice or conflict of law provision or rule (whether of the State of Indiana or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Indiana.

    Section 13.12.        Consent to Jurisdiction. Each of the parties hereto
submits and consents to the jurisdiction of any state or federal court of
competent jurisdiction located in Marion County, Indiana, in any action or
proceeding arising out of or relating to this Agreement, agrees that all claims
in respect of such action or proceeding may be heard and determined in any such
court, waives any defense of inconvenient forum to the maintenance of any action
or proceeding in such court, and agrees that service of process upon it in any
such action or proceeding shall be effective if mailed by registered or
certified mail to it at its address specified in Section 13.6. Each party also
agrees not to bring any action or proceeding arising out of or relating to this
Agreement in any other court. However, nothing in this Section shall affect the
right of any party to serve legal process in any other manner permitted by law.

    Section 13.13.        Remedies. All rights and remedies provided in this
Agreement shall be cumulative and in addition to all other rights and remedies
now or hereafter available at law or in equity or by any other agreement or
contract, or otherwise. No delay in exercising any right or remedy, nor any
single or partial exercise of any right or remedy, shall preclude any other or
further exercise thereof or the exercise of any other right or remedy.

    Section 13.14.        Enforcement. If any legal action, arbitration, or
other proceeding is brought for the enforcement of this Agreement, or because of
an alleged breach, default or violation of any provision of this Agreement,
then, in addition to any and all other remedies which may be available, the
prevailing party or parties shall be entitled to recover from the non-prevailing
party or parties all costs and expenses, including reasonable attorneys’ fees,
paid or incurred in such action or proceeding.

    Section 13.15.        Successors and Assigns. This Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and permitted assigns. No party may assign this Agreement
or its rights or obligations hereunder without the prior written consent of all
other parties hereto; provided, however, that the Buyer may, without the consent
of the Seller or First Indiana, assign any or all of its rights hereunder to one
or more of its Affiliates and/or designate one or more of its Affiliates to
perform its obligations hereunder (in which event the Buyer shall nonetheless
remain responsible for the performance of all of its obligations hereunder).


   

--------------------------------------------------------------------------------


    Section 13.16.        Definitions. Certain capitalized terms used in this
Agreement shall have the meanings assigned to such terms by parenthetic
reference throughout this Agreement. In addition, except where the context of
their use clearly requires a different interpretation, the following terms used
in this Agreement shall have the following meanings:

        “Affiliate” means, with respect to any Person: (i) any other Person
directly or indirectly controlling, controlled by, or under common control with
such Person, (ii) any other Person owning or controlling 10% or more of the
outstanding voting interests of such Person, (iii) any officer, director,
manager or general partner of such Person, or (iv) any other Person who is an
officer, director, manager, general partner, trustee, or holder of 10% or more
of the voting interests of any Person described in clauses (i) through (iii) of
this sentence. For purpose of this definition, the terms “controls,” “is
controlled by,” or “is under common control with” shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of such a Person, whether through the ownership of
voting securities, by contract or otherwise.

        “Agreement” means this Asset Purchase Agreement, as amended from time to
time.

        “Business Condition” means, with respect to any Person, the business,
financial condition, earnings, cash flow, operations, properties, or prospects
of such Person.

        “Business Day” means any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of Indiana or is a day on
which banking institutions located in such state are authorized or required by
law or other governmental action to close.

        “Employee Benefit Plan” means any (i) nonqualified deferred compensation
or retirement plan or arrangement, (ii) qualified defined contribution
retirement plan or arrangement which is an Employee Pension Benefit Plan,
(iii) qualified defined benefit retirement plan or arrangement which is an
Employee Pension Benefit Plan (including any Multiemployer Plan), or
(iv) Employee Welfare Benefit Plan or material fringe benefit or other
retirement, bonus, or incentive plan or program.

        “Employee Pension Benefit Plan” has the meaning set forth in ERISA
§3(2).

        “Employee Welfare Benefit Plan” has the meaning set forth in ERISA
§3(1).

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor law.

        “Fiduciary” has the meaning set forth in ERISA §3(21).


   

--------------------------------------------------------------------------------


        “GAAP” means generally accepted accounting principles and practices
recognized as such by the American Institute of Certified Public Accountants
acting through its Accounting Principles Board or by the Financial Accounting
Standards Board or through other appropriate boards or committees thereof in
effect from time to time.

        “Governmental Authority” means any government or any nation, state,
province, commonwealth, territory, possession, county, parish, town, township,
village, municipality, or other political subdivision thereof, or any
governmental department, commission, board, bureau, agency, or other Person or
entity exercising executive, legislative, judicial, regulatory or administrative
functions of, or pertaining to, government, including any court or arbitration
panel, whether now or hereafter constituted or existing.

        “IRC” means the Internal Revenue Code of 1986, as amended, or any
successor law.

        “Multiemployer Plan” has the meaning set forth in ERISA §3(37).

        “Other Buyer Agreements” means the Liabilities Assumption Agreement, the
Assignment and Assumption of Agreement of Lease, the Assignment and Assumption
Agreement and any other agreements, instruments, certificates and documents
required to be executed by or on behalf the Buyer pursuant to this Agreement.

        “Other Seller Agreements” means the Bill of Sale, the Assignment and
Assumption of Agreement of Lease, the Assignment and Assumption Agreement and
any other agreements, instruments, certificates and documents required to be
executed by or on behalf the Seller pursuant to this Agreement.

        “Person” (whether or not capitalized) means and includes a natural
person, corporation, limited partnership, general partnership, limited liability
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any government, agency, or political subdivision thereof.

        “Schedule” means the Schedules attached hereto, as amended from time to
time in accordance with this Agreement.

        “Subsidiary” means any corporation, association or other business entity
of which more than 50% of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by any Person or one or more of the other Subsidiaries
of that Person or a combination thereof.

        “Taxes” means any and all federal, state, local, and foreign income,
gross receipts, real property, personal property, including but not limited to
Property Taxes, sales,


   

--------------------------------------------------------------------------------


use, transfer, value added, franchise, license, payroll, employment, excise,
severance, stamp, occupation, windfall profits, environmental, customs duties,
withholding, social security, unemployment, disability, alternative or add-on
minimum, and other taxes of any kind whatsoever, including any and all
deficiencies, assessments, charges, interest and penalties related thereto.

    Section 13.17.        Accounting Terms. All accounting and financial terms
used in this Agreement shall have the meanings given to such terms in accordance
with GAAP, except as expressly provided otherwise in this Agreement.

    Section 13.18.        Rules of Construction.

       (a)        The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event that an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden or proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
headings of Articles, Sections, Subsections, and paragraphs in this Agreement
are for descriptive purposes only and shall not control, alter, or otherwise
affect the meaning, scope or intent of any provisions of this Agreement. Except
as expressly provided otherwise in this Agreement, any reference to an Article,
Section, Subsection, Exhibit or Schedule shall mean and refer to an Article,
Section, Subsection, Exhibit or Schedule of this Agreement. Except where the
context of their use clearly requires a different interpretation, wherever they
appear in this Agreement: (i) singular terms shall include the plural, and
masculine terms shall include the feminine or neuter, and vice versa, to the
extent necessary to give the defined terms or other terms used in this Agreement
their proper meanings; (ii) the terms “herein,” “hereof,” “hereunder,” “hereto,”
“hereinafter,” “hereinbefore,” and similar words shall mean and refer to this
Agreement in its entirety and not to any specific Article, Section, Subsection,
or paragraph of this Agreement; and (iii) the word “including” shall mean
“including, without limitation.”

       (b)        An individual will be deemed to have “knowledge” or to be
“aware” of a particular fact or other matter if: (i) such individual is actually
aware of such fact or other matter; or (ii) a prudent individual could be
expected to discover or otherwise become aware of such fact or other matter in
the course of conducting a reasonably comprehensive investigation concerning the
existence of such fact or other matter. Seller shall be deemed to have
“knowledge” of a particular fact or other matter only if either Robert H.
Warrington, President of First Indiana, or William J. Brunner, Vice President,
Chief Financial Officer and Treasurer of First Indiana, has knowledge of such
fact or other matter.

       (c)        The parties intend that each representation, warranty,
covenant and obligation contained herein shall have independent significance.


   

--------------------------------------------------------------------------------


       (d)        It is understood that the actions taken by the Seller under
this Agreement are taken by First Indiana as sole member and manager of the
Seller.

    Section 13.19.        Incorporation by Reference. All Schedules and Exhibits
identified herein are hereby incorporated herein by this reference.

    Section 13.20.        Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed an original, but all of such
counterparts together shall constitute but one and the same instrument.


   

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or
multiple counterparts thereof, each of which is deemed to be an original, on the
date first above written.

      SELLER:         SOMERSET FINANCIAL SERVICES, L.L.C.       By:  First
Indiana Corporation, its Sole Member
           and Manager         By:  /s/ Robert H. Warrington    

--------------------------------------------------------------------------------

Robert H. Warrington, President       BUYER:       SOMERSET CPAs, P.C.        
By: /s/ Patrick J. Early    

--------------------------------------------------------------------------------

  Its: President




   

--------------------------------------------------------------------------------
